IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF JOHN J.                   : No. 57 WM 2019
STRAHSMEIER, DECEASED                      :
                                           :
                                           :
PETITION OF: ROSE M. REGAN AND             :
LOIS PHILLIPS                              :

IN RE: ESTATE OF JOHN J.                   : No. 58 WM 2019
STRAHSMEIER, DECEASED                      :
                                           :
                                           :
PETITION OF: ROSE M. REGAN AND             :
LOIS A. PHILLIPS                           :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the Motions for Extension of Time to

File Allowance of Appeal Nunc Pro Tunc are DENIED.